 INTERNATIONAL HOD CARRIERS, LOCAL 300289[Direction of Election, includingExcelsiorfootnote omitted frompublication.] 4identical fringe benefits(As noted, resident advisers pay for room and board.)The hoursof the teachers and counselors are the same,with the exception of the avocational teach-ers,whose schedule is virtually the same as that of the resident advisers.The general work-ing conditions are basically the same for all, i.e , working at the Center with the enrollees.The basic duty of each of these three groups is identical-helping the enrollees to helpthemselves.None of the groups is likely to be successful without the close cooperation ofthe other two and each is equally important.Each group is directly responsible for thewell being of the enrollees and each is in constant association with them In the recrea-tional sphere,the avocational teachers and resident advisers work closely together andare completely interchangeable.Although there is evidence that communication among thegroups is not at an optimum level,this is partially attributable to the newness of theCenter, and the Employer,recognizing the problem,is in the process of establishing "per-sonal committees"composed of a teacher,a resident adviser, and a counselor.Such com-mittees will meet on a regular basis for the purpose of discussing a given group of en-rollees It seems clear that the duties of the teachers,resident advisers,and counselors aresimilar and closely related.Along the same line,the skills found in the three groups are virtually identical. Ofthe 42 persons involved, only two or three have not attended college,two have master'sdegrees, the remainder have bachelor's degrees,and a large majority of these individualshave had teaching experience.The record shows that the Employer seeks the same basicqualifications when filling these positions,the paramount considerations being teachingexperience,versatility,and an ability to relate to the enrollees,although the Employer hasmade very fine distinctions among the three groups during the entire course of its operation.The integrated nature of the Employer's operation is manifest,and it is difficult toimagine an endeavor which would require more unity than the one with which we arehere concerned.The record shows the need for close cooperation among teachers,residentadvisers,and counselors in working with the enrollees,and the only reasonable inferenceis that the three groups in question will be drawn closer together as the Center maturesFor all of these reasons, especially the similarity and closely related nature of theduties, skills,and objectives of the employees herein, and the fact that a teachers unitwould be inappropriate because avocational teachers are virtually indistinguishable fromresident advisers,I conclude that a unit composed of teachers,resident advisers, andcounselors is appropriate under all the circumstances here present,and that it mustprevail over one limited to teachers only, assuming(but not finding)that such a smallerunit might conceivably also be appropriate*An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director within seven(7) days of the dateof this Decision and Direction of Election.The Regional Director shall make the list avail-able to all parties to the election.In order to be timely filed, such list must be receivedin the Regional Office, 610 Federal Building,601 East 12th Street,Kansas City,Missouri64106, on or before August 19, 1966. Under Board directives,no extension of time to filethis list may be granted except in extraordinary circumstances,nor shall the filing of arequest for review operate to stay the filing of such list.Failure to comply with this re-quirement shall be grounds for setting aside the election whenever proper objections arefiled.Excelsior Underwear Inc.,156 NLRB 1236.InternationalHod Carriers,Building and Common LaborersUnion of America,Local 300, and Its Agent Joseph Murdock(HRH California,Inc.)andErnesto O. Delgado.Case 31-CB-12(formerly 21-CB-2492).December 21, 1966DECISION AND ORDEROn August 10, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had not engaged in and were not engaging in certain unfair162 NLRB No. 26.264-047-67-vol. 162-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices as alleged in the complaint and recommending thatthe complaint be dismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBased on a chargefiled by Ernesto O. Delgado on February 16, 1965, the com-plaint herein was issuedon December 29, 1965. The complaint, as amended,'allegesthat InternationalHod Carriers,Building andCommon Laborers Union of America,Local 300, hereinafter referred to as the Union, anditsagent,JosephMurdock,violated Section 8(b) (2) and (1) (A) of the Act. Respondents, by their answer,deny that they committed the unfair labor practices alleged in said complaint.Pursuant to notice a hearingwas held in Los Angeles, California, on April 12,1966,beforeTrial Examiner Stanley Gilbert.Uponthe entirerecordin this case and uponobservation of thewitnesses as theytestified,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERHRH California,Inc., hereinafterreferred to as the Employer or HRH,is a Dela-ware corporation with its principal office and place of businesslocatedin BeverlyHills,California,where it is engaged in business as a general building contractor.During theyearpreceding the issuanceof the complaint, HRH purchased directlyfrom points outside the State of California goods and materials valued in excess of$50,000which wereshippedto its variousjob locations in the Stateof California.Associated General Contractorsof America,Southern CaliforniaChapter, hereincalledA.G.C., a Californiacorporation,isa trade associationwhichadmits tomembership firms engaged in building and constructionactivityand which existsin part for the purpose of negotiating,executing, and administering multiemployercollective-bargaining agreements on behalf of its employer-members, includingHRH, with the collective-bargaining representatives of their employees. HRH is,and at all times material herein has been,a member ofA.G.C. for thepurpose ofnegotiating,executing,and administering multiemployer collective-bargaining agree-ments with the collective-bargaining representatives of their employees. In thecourse and conduct of their business operations,employer-membersof A.G.C. an-nually ship goods valued in excess of $50,000 directly to points located outsidethe State of California,annually receive goods and services valued in excess of$50,000 directly from points located outside the State of California,and annuallyperform construction contracts valued in excess of $50,000 outside the State ofCalifornia.1Motions to amend the complaint were granted in the course of the hearing. INTERNATIONAL HOD CARRIERS, LOCAL 300291HRH is an employer which is, and at all times material herein has been,engaged in commerce and is an industry affecting commerce within the meaningof Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondents, the Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act, and Respondent Murdock is, andat all material times has been, an agent of Respondent Union within the meaningof Section 2(13) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in the complaint that the Respondents unlawfully caused HRH todischargeDelgado on or about February 15, 1965. It is further alleged thatRespondent Union unlawfully promised Delgado an economic benefit if he wouldwithdraw the charge filed in the instant case.A. The issues1.The record discloses that Respondents admit that they did cause HRH todischarge Delgado on or about February 15, 1965. The General Counsel contendsthat causing his discharge was unlawful in that it was for a reason "patently arbi-trary, irrelevant and unfair," relying uponMiranda Fuel Company, Inc.,140NLRB 181. Respondents contend that causing Delgado's discharge was not unlaw-ful, because the reason therefor was that Delgado had not been referred to HRHfor employment in accordance with the procedures of the hiring hall maintainedby Respondent Union for the purpose of supplying employer-members of A.G.C.,includingHRH.2 The issue is as to which of the above two contentions is sup-ported by the record.2.There is a direct conflict in the testimony as to whether or not RespondentUnion through one or two of its representatives unlawfully promised Delgadoemployment if he would withdraw his charge in this proceeding. The issue is oneof credibility; i.e., whether to credit Delgado's testimony that such promises weremade or the testimony of the Union's witnesses denying Delgado's testimony.B. Re Delgado's dischargeDelgado 3 testified, which testimony was uncontradicted and is credited, that: onFebruary 3, 1965, he, accompanied by a business agent of the Respondent Union,Mike Ortega, went to a jobsite of HRH where Ortega told HRH's foreman, CarlosCobos, Delgado would be the union steward on the job; on the following morning,February 4, he, Delgado, received a job referral from the union dispatcher, LupeVillanueva; when he reported to the jobsite, he was informed by Cobos that hecould not put him to work that day, that he was "going to lay off some guys";Cobos told him "when I get some men, I will call you up"; he returned to theunion hall and informed Villanueva of what he had been told by Cobos; Villanuevaassured him that he did not need another referral slip for the job, but that his refer-ralwas good for a month; he received a similar assurance from another businessagent of Respondent Union, Mike Quevado; on February 15 he returned to the job-site, gave his referral slip to the timekeeper, and was put to work, as was also oneLouis Amaro; and about the middle of the afternoon, after Respondent Murdockand two business agents of the Respondent Union had visited the jobsite and con-ferred with management, he and Amato were told by Cobos that he had orders tolet them go upon the instigation of Murdock. The record discloses that Delgadohad never worked for HRH previously and there is no evidence as to how it hap-pened that Delgado reported for work on February 15. Murdock testified withoutcontradiction, which testimony is credited, that he asked Cobos if he had sent anymen to the Union to get referrals and was told that he had not.Murdock testified as to his action in causing the discharge of Delgado whichtestimony is uncontradicted and is credited. His testimony is as follows that: aboutthemiddle of the day on which Delgado was discharged, he, Murdock, received'There is no contention that the hiring hall or its procedures were unlawful.'Delgado was a member in good standing of Respondent Union at the time materialherein and had been a member thereof since 1949. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDword that some men were working on the HRH job without proper job referrals;he went tothe jobsite with two business representatives;he informed the represent-atives of management that the Union had been having trouble with bogus referrals;he requested to see work referral slips which had been submitted by the laborerson the job; he was given five referral slips; from his examination of them he wasable to ascertain that the referral slips of Delgado and Amaro had not been prop-erly issued; 4he informed management that Delgado and Amaro had not beenproperly dispatched;and he requested that Delgado and Amaro be discharged.According to Thomas P. Matteson, a witness called by the General Counsel, he,Matteson,was one of the management representatives on the jobsite at the time.Matteson testified that after Murdock had asked to see the five referral slips heinformed the management representative present that Delgado and Amaro wereimproperly dispatched because their slips were not issued in proper sequence, andthatMurdock5requested that they be terminated for that reason,with whichrequestmanagement complied.The above testimony of Matteson,which corrobo-rates that of Murdock,iscredited,and it is concluded from their testimony thatthe stated reason for the request for the termination of Delgado (as well asAmaro) was that they had not been dispatched in accordance with the hiring hallprocedures.It is further concluded that the stated reason was also the actual reason.Accord-ing to the testimony of both Murdock and Delgado,Delgado and Amaro,as wellas a number of other"Mexican-Americans,"went to Murdock's office the day fol-lowing the discharges.Delgado and Amaro accused Murdock of discriminatingagainst them,and Murdock asked them where they got their"work referrals."Amaro refused to tell Murdock and Delgado told him that he got his referral slipfrom the dispatcher.Murdock further testified that he then called the DispatchersVillanueva and Silas Randolph and questioned them as to whether they had issuedthe referral slips, and both denied that they had done so. According to the testi-mony of Delgado,Murdock replied to Delgado that he did not care where he gothis referral slip, and that Delgado said that he did not "want to see you guys work-ing in that company." Delgado admitted on cross-examination that before Murdockquestioned him about his referral slip he talked to Amaro about referral slips hav-ing been stolen or lost.However,he also testified that after he,Delgado, claimedto have obtained his referral slip from the dispatcher,Murdock did not questioneither of the dispatchers who were present at the time.6Murdock testified withoutcontradiction,which testimony is credited that Amaro admitted to him that he didhave a bogus work referral slip?It appears that the referral slip which Delgado had received did have Villanueva'ssignature upon it. Villanueva,however,was not called as a witness by any of theparties.However,the record shows, and Delgado admitted,that on February 4, thedate which appears on the referral slip, and the date which Delgado testified thathe received it from Villanueva,there were at least 90 or more names on the out-of-work list prior to that of Delgado.There is uncontradicted testimony of Silas Ran-dolph,one of the two union dispatchers,that on said date no call had been receivedfrom HRH for laborers to be dispatched;that on January 27,1965, Delgado hadbeen dispatched to a "Henry C. Beck" job; and that it would not have been possiblefor Delgado to have worked his way up on the out-of-work list to a position tohave been dispatched again on February 4. The above testimony of Randolph iscredited.Considerable testimony was elicited with respect to the method by which theout-of-work list was maintained and the procedures which were followed in dis-patching.It appears from the testimony with respect thereto and the above-credited'From the numbers on the referral slips he determined that the slips of Delgado andAmaro were not in proper sequence to have been issued in the normal course of dispatching5 Although his testimony is somewhat confused,because of an interruption,as to whetheritwas Murdock or Union Representative Sam Coney who requested the discharges,a care-ful reading of the transcript indicates that it was Murdock to whom Matteson was referringas the one who requested the discharges9 The above-noted variations and conflicts in the testimony of Delgado and Murdock areof no materiality in resolving the issue in view of the findings hereinbelow that Delgadowas not properly dispatched,and that there is no basis for inferring that said reason waspretextual.7It is noted that the charge alleged that both Delgado and Amaro were unlawfully dis-charged,but that the complaint alleged only the unlawful discharge of Delgado. INTERNATIONAL HOD CARRIERS, LOCAL 300293testimony of Randolph that the dispatch slip which Delgado received on February 4and which he used in obtaining employment from HRH on February 15 was notissued in accordance with the procedures and provisions applicable to the hiringhall.There is nothing in the record which would support an inference that somereason other than the reason stated by Murdock prompted his action in causingDelgado's discharge. The only evidence tending to support such an inference isthe testimony of Delgado that Murdock stated that he did not want Delgado orAmaro to work for HRH. Even if this testimony were to be credited, such anambiguous statement, with nothing in the record to explain it, is of little aid to theGeneral Counsel's contention that Respondents had some "patently arbitrary, irrele-vant and unfair" reason for causing Delgado's discharge. The record clearly dis-closes that Delgado was not due to be dispatched on February 4 and that thereferral slip which he used to obtain employment on February 15 could not havebeen issued in accordance with the procedures and provisions governing the opera-tion of the hiring hall. Delgado's testimony offers no explanation of how heobtained the referral slip on February 4, although there were 90 or more men onthe out-of-work list who had priority over him. Speculation as to the meaning ofthe aforesaid ambiguous statement is far from a basis for ignoring the existenceof the valid reason offered.Therefore, it is found that the reason stated by Murdock for his request thatHRH discharge Delgado was also the actual reason; namely, that he wanted toenforce the procedures and provisions governing the hiring hall. Consequently, itis concluded that the General Counsel has not proved by a preponderance of theevidence that Delgado's discharge was for a reason "patently arbitrary, irrelevantand unfair." It is well established that it is not unlawful for a union to cause thedischarge of an employee for the reason that his employment has been in violationof the lawful procedures and provisions governing a hiring hall such as the oneinvolved in this proceeding.C. Re the alleged unlawful promisesDelgado testified to several conversations he had with representatives of theRespondent Union upon which testimony the General Counsel relies in support ofthe allegation in paragraph 13 of the complaint that the Union violated Section8(b) (1) (A) of the Act. According to Delgado's testimony, he had two conversa-tions with Sam Coney, a union representative, the first of these conversations abouta week or two after filing the charge herein (filed on February 16, 1965) and thesecond on October 24, 1965. His testimony as to the first conversationis asfollows:He [Coney] said, "What happened to you, Ernie?"I said, "What you mean, what happened?"He say, "How come you got a complaint against Joe?"I said, "What you mean?""He stopped me just for nothing," I told him, "Because I got the clear fromLupe. Then he went up to the job-you and him and Mike-and stopped mefrom the job. They don't give me any reasons. How can you stop me fromthe job?"He said, "Forget about it, Ernie. Don't worry about the job. I can send[you] to another job if you drop the charge."I said,"No, I am not going to drop the charge." And I said, "I don't careif I lose orwin," Itold him, "Because he stopped me from that job just fornothing."His testimony as to the second conversationisasfollows:He [Coney] said, "Ernie, you been a good man and good member ofLocal 300. Look,I'm goingto give you a job any place you want to go, butyou have to drop the charge to Joe Murdock."I told him, "No, sir, I am not going to drop the charge. I told you alreadyat one time. No use to talk to me more about Joe Murdock-he don't likeMexicans. That is why he do what he did. He did other jobs here in the city,and he don't send Mexican guys."He gave a card [his business card] to me.He said, "Look, Ernie, I am going to put the telephone number of myhouse. In case you make up your mind to drop the case, you can call me upany time after 6:00 in the afternoon." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelgado also testified to a conversation he had with Lee Barker, president oftheUnion, about a month after the charge was filed. His testimony with respectto this conversationwas as follows:He [Barker]said, "Ernie, how come you got a complaint against Joe?"Isaid,"What you mean, how come, when he stop my job just fornothing, and I was going to be the steward up there in that job?"He says, "Oh, forget all about it, and we cansendyou to work any place.If you drop the charge, I send you to a job."I say, "Iam not going todrop the charge. I don'tcare if I lose or win.Don't talk to me more about this complaint,because I am not goingto throwthe chargeout," Itold him.Coney testified that he "probably did ask"Delgado todrop the chargeagainsttheRespondents,but categorically denied thathe offeredhim a job oremploy-ment.He furthertestifiedthat he rememberedgivingDelgado his cardwith hisphonenumber whichwas unlisted,but thatitwas at a timewhen Delgado was ashop steward,that "it might havebeena year beforethis case come up." Barkerdenied that he had any conversation with Delgado about the charge and that hepromised Delgadoa job if he would dropthe charge.Thereis no objective evidencewhich would tendto support Delgado's testimonyor discreditthat of Coneyand Barker.8All three wereinterested parties, Delgadoas the ChargingParty,and Barkerand Coneyas officialsof the Union.Inasmuchas the General Counsel hasthe burdenof proof,it is concluded that he has notproved bya preponderance of the evidence the allegation in paragraph 13 of thecomplaint that RespondentUnion unlawfullypromised Delgado employment ifhe would withdraw the charge he filed in this proceeding.On the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The General Counsel has failed to prove by a preponderance of the evidencethe allegation that Respondents violated Section 8(b) (2) and(1) (A) of the Actby causing HRH to discharge Delgado.2.The GeneralCounsel has failed to prove by a preponderance of the evidencethe allegation that RespondentUnion violatedSection8 (b) (1) (A) of the Act byunlawfully promising Delgado employment if he wouldwithdrawthe charge hefiled in this proceeding.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety."While the record discloses that Delgado was not dispatched to a job by RespondentUnion after his discharge by HRH until October 28,1965,there is no showing that hewould have been entitled to have been dispatched prior thereto.There is no contention, norwas it alleged,that Respondent Union discriminatorily failed to dispatch him earlier.Further,there is no showing that he was not due to be dispatched on October 28.Montgomery Ward&Company, Inc.andTruck Drivers, OilDrivers, Filling Station and Platform Workers, Local 705, I.B.of T.Case 13-CA-7470.December 21, 1966DECISION AND ORDEROn September 9, 1966, Trial Examiner Charles W. Schneiderissued his Decision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial162 NLRB No. 27.